Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of reference Application No. 17644599 and U.S. Patent No(s).: 10624855, 11234937 and 11234938 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of the Claims
Claims 1-26 were previously canceled,
Claims 27-42 are pending and under examination.

Withdrawn Rejections
The rejection of claims 27-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.10624855, is withdrawn, in view of terminal disclaimer filed 07/07/2022. 
The rejection of claims 27-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11234937 , is withdrawn, in view of terminal disclaimer filed 07/07/2022. 
 
The rejection of claims 27-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11234938, is withdrawn, in view of terminal disclaimer filed 07/07/2022. 
The provisional rejection of claims 27-42 on the ground of nonstatutory double patenting as being unpatentable over claims 27-42 of copending Application No. 17644599, is withdrawn, in view of terminal disclaimer filed 07/07/2022. 


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Independent claims 27, 32 and 37 are commonly drawn to a pharmaceutical composition for oral adminstration comprising sucroferric oxyhydroxide; wherein the pharmaceutical composition is in the form of a chewable tablet; wherein the chewable tablet has a disintegration time of between 5 minutes and 18 minutes as measured according to the European Pharmacopoeia 04/2011:20901; wherein the hardiness of the chewable tablet is between 100 N to 200 N as measured according to the European Pharmacopoeia 01/2008:20908; and wherein the chewable tablet is prepared using sucroferric oxyhydroxide particles, wherein the d50 particle size distribution by volume of the sucroferric oxyhydroxide particles is in the range of 30 µm to 80 µm.
While the prior art of Applewhite (US 2012/0201864 A1; cited in IDS filed 12/16/2021) provided the guidance for optimizing the flowable powder of stabilized iron oxyhydroxide such as those of Ambuhl (US 2008/0145410 A1; cited in IDS 12/16/2021) to have a D50 particle size distribution of less 100 µm (Applewhite: [0198], [0199], [0203], [0206], [0235], [0331], [0353] and [0362]; Table 9), and Weibel (US 2010/0247609; cited in IDS 12/16/2021) provided the guidance for optimizing the hardness and disintegration time of a compressed tablet containing stabilized iron oxyhydroxide of Ambuhl, to a hardness in the range of 25 to 400 N and a disintegration time of 35 seconds (Weibel: [0017], [0018], [0027]-[0038], [0063]-[0064], [0073], and [0080]; Examples 1 and 2, and Tables 1 and 2), there is no suggestion or predictability in the prior art that sucroferric oxyhydroxide particles having a d50 particle size distribution in the range of 30 µm to 80 µm when compressed into a chewable tablet would have provided a resultant chewable tablet with hardness between 100 N to 200 N and a disintegration time between 5 minutes and 18 minutes as claimed. This is because Weibel only suggested that when a flowable powder is compressed into chewable tablet, the hardness of the tablet obtained is 50 to 100 N and the disintegration time of the tablet is 35 seconds (Weibel: [0080] and Example 1, Table 1), which are much lower than the claimed hardness between 100 N to 200 N and a disintegration time between 5 minutes and 18 minutes. As such, independent claims 27, 32 and 37 are nonobvious over the prior art.
Claims 28-31, 33-36, and 38-42 depend directly or indirectly from independent claims 27, 32 and 37, respectively, and thereby, are also nonobvious.
No other outstanding issues are remaining.
As a result, claims 27-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 27-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613